DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the application filed on March 26, 2021. 
Claims 1-6 are currently pending and have been examined. 
This action is made NON-FINAL.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. JP2020-057350, filed on March 27, 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 26, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites the limitation "the second correction coordinate system" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 6 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Okanda (US-6124693).
Regarding Claim 1, Okanda discloses:
A teaching method of teaching a position of a control point on a working route through which the control point set on a robot arm passes when the robot arm performs work and a posture of the robot arm using three-dimensional data of a working object, comprising: (“An operator carries out, through manual operation using the teaching pendant 104, playing back of a taught operation program, jog-feeding and the like, in addition to teaching of a robot operation programs, modification and registration of the program and setting of various parameters, in the same manner as in the prior art. The display can also be used to give instructions to the operator, display input data and display simulation results.” [Col 4, lines 13-19] see also first embodiment described starting at [Col 4]. Note that the embodiments in Okanda are directed to different scenarios that Okanda’s invention is applied, however each achieves the same end result of associating a tool coordinate system relative to a work coordinate system.)
a first step of setting a predetermined first work point on the working route based on the three-dimensional data; and (“The operator, after operating the mode key 17, operates the robot so that the 21 moves to the position where it is to be taught with respect to the workpiece 21. Then the operator depresses the sift key 15 and the posture alignment key 19 for carrying out posture alignment, so that the processor 101 starts the process of FIG. 3.” [Col 4, lines 62-67])
a second step of associating a first coordinate system set for the first work point with a second coordinate system set for the robot arm when the control point is located at the first work point, (FIGS. 4(a)-4(g), see first embodiment starting at [Col 4] where association of the work coordinate system and the tool coordinate system is done so axes have a certain angle, also equation in [Col 5, line 53] and equation (3)) wherein at the second step, one is selected from a plurality of candidates of the first coordinate system at the first work point, and the selected coordinate system is set as a first correction coordinate system for the first work point. (see first embodiment, specifically “First, the function selection key 18 is operated in advance, and, as shown in FIG. 4(a), a tool coordinate system T and a work coordinate system W are set in the same manner as in the case of the prior art.” [Col 4, lines 42-45])
The work coordinate system is set by the user “as in the prior art,” i.e. the user selects coordinates from among a various amount of possible coordinate systems- each possible coordinate system being a “candidate” unless chosen. See also, the second embodiment [Col 6, lines 6-49] where rotation angles about the X, Y and Z axes are set by the user and used to rotate the work coordinate system W to a new coordinate system G. Thus, for each possible X, Y and Z angles, a “candidate” work coordinate system is settable and selected by the user.
Regarding Claim 2, Okanda discloses:
wherein at the second step, a coordinate system having a deviation from the second coordinate system when the control point is located at the first work point satisfying a predetermined condition is selected from the plurality of candidates of the first coordinate system. (“Specifically, the first embodiment automatically alters tool posture in such a manner that one axis is selected from each of a work coordinate system W set for the workpiece relative to the robot reference coordinate system and a tool coordinate system T set with respect to the tool and a relationship (angle of intersection) set for these axes is attained.” [Col 4, lines 25-31])
A plurality of candidate work coordinate system are disclosed in the analysis of claim 1 (either through the implicit user selection or, in the case of [Col 5, lines 1-32], via the selection of a candidate that satisfies the additional condition that the normal vector “n” = 0).
Regarding Claim 6, Okanda discloses:
wherein the first work point is set based on a position relationship between the working object and the robot when the robot arm performs the work. (“The first embodiment automatically alters tool posture in such a manner that the relationship between a tool attached to a wrist at the end of a robot arm and the workpiece is the desired relationship.” [Col 4, lines 21-24])
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okanda (US-6124693) in view of Milenkovic (US-20210001483).
Regarding Claim 3, Okanda does not explicitly disclose setting the coordinate system having the smallest deviation out of the plurality of coordinate systems as the first correction coordinate system. However, Milenkovic discloses:
wherein at the second step, when there are a plurality of coordinate systems having the deviations satisfying the predetermined condition, the coordinate system having the smallest deviation is set as the first correction coordinate system. (“As indicated by process block 94, optimized paths 86, 87 and 85 may then be compared against excluded zones, for example, indicating regions where there will be physical interference between the tool 16 and other structure surrounding the robot 12. Paths among 86, 87 or 85 within that excluded zone are excluded. The result is a set of modified path instructions incorporating, for example, depicted path 86 that minimizes each of tool deviation 88, path length, and path joint velocity and acceleration, as indicated by process block 96.” [0065])
The path is optimized so that the tool deviation is minimized (i.e. the contact point between a tool held by the robot and the workpiece) at each point on the path (see [0077], where it describes multiple points on the path). For example, paths 86, 87 or 85 are paths that provide tool deviations (i.e. tool coordinate systems) meeting a predetermined condition. Path 86 is then selected because it incorporates the tool deviations that are the smallest out of the set of paths. As a result, Milenkovic selects a coordinate system with the smallest deviation out of a plurality of coordinate systems.
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Okanda to include the teachings of Milenkovic in order to minimize deviation of the wrist (i.e. coordinate system) of the robot while moving along a path, as taught by Milenkovic [0016].
Regarding Claim 4, Okanda discloses:
wherein the working route includes a second work point through which the control point passes after the first work point, (see description of related art disclosing multiple teaching points and moving the tool between points, [Col 1, lines 14-46]) further comprising a third step of aligning a first coordinate system set for the second work point with the second coordinate system when the control point is located at the second work point. ([Col 4, lines 21-35])
In the analysis of claim 1, it was determined that Okanda discloses aligning a coordinate system of the work point to the coordinate system of the tool at a work point in [Col 4, lines 21-35]. This process can then be repeated for each subsequent teaching point chosen by the user.
Regarding Claim 5, Okanda does not explicitly disclose setting the second correction coordinate system based on the first correction coordinate system. However, Milenkovic discloses:
wherein at the third step, the second correction coordinate system is set based on the first correction coordinate system set at the second step. (“Portions of path 18 in FIG. 4 have the different depictions 78, 91, 79 and 80 owing to the effects of differing amounts and orientations of tool-deviation arcs 88, 90 and 89 on the stereographic-map representation of orientation in FIG. 4 and not any differences in path 18. As will be understood, the tooltip 64 desirably follows the path 18 having tool orientation changes along with tool positional velocities 67 defined by the received path instructions.” [0061])
As previously analyzed in claim 3, the optimized path has multiple points throughout that the robot transitions between. The second correction coordinate system is the next point on the path that the tool must travel to where the tool must change orientation/position in order to accurate follow the path point with minimal tool deviation.
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Okanda to include the teachings of Milenkovic in order to minimize deviation of the wrist (i.e. coordinate system) of the robot while moving along a path, as taught by Milenkovic [0016].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dylan B Mooney whose telephone number is (571)272-8939. The examiner can normally be reached Monday - Friday 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN BRANDON MOONEY/Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664